The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Although the examiner has considered all references listed on the IDS filed 6/30/21, it is noted that US Patent document 2015/0093652 is believed to have been cited in error, as the subject matter thereof (a sulfide solid electrolyte battery) is wholly unrelated to that of the instant application.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadaba et al (US 9,950,862).
Kadaba shows a delivery package loading structure in a cargo container 410, the structure comprising:
a carrier tray 460 configured to move a package 2 along a longitudinal direction of the cargo container;
a mounting section 440 located on both lateral sides of the carrier tray and configured to hold the package thereon in a height direction of the cargo container; and
a control unit 100, 130 and/or 140 configured to, based on destination information or delivery order of the package, set a longitudinal movement of the package by the carrier tray, drive the carrier tray to transfer the package to the mounting section, and determine a height position of the package to be loaded into the mounting section (see col. 1:53 to col. 2:10 and col. 14:28 to col. 16:8).
Re claim 2, Kadaba shows the carrier tray to further include a plate 462 disposed in the longitudinal direction of the cargo container;
a roller unit 466 partially protruding from an upper surface of the plate and configured to move the package in the longitudinal direction (Fig. 6 phantom and col. 13:30-32);
a driving unit configured to apply a driving force to the roller unit (inherent, noting that the roller unit is powered); and
a transfer section positioned on the plate and configured to transfer the package loaded on the plate to the mounting section (not shown but implicit from Fig. 6 solid and col. 13:33-36; i.e., “the platform may tilt to convey an item”). 
Re claims 5 and 7, the control unit is configured to set a driving route for the cargo container on a navigation system based on address information of the package (col. 17:48 to col. 18:11).
Re claim 8, the control unit is configured to move the package toward a rear end of the cargo container along the carrier tray to unload the package based on address information of the package corresponding to a location of the cargo container (col. 18:12-51).
Re claim 14, the apparatus of Kadaba is used to perform a delivery package loading method performed in a cargo container by a control unit, the method comprising:
receiving address information of a plurality of packages (as indicated above);
moving a package of the plurality of packages having a relatively far destination toward a front end of the cargo container using a carrier tray based on the address information (note: although Kadaba does not explicitly disclose moving a package specifically determined as having a relatively far destination toward a front end of the cargo container, it is noted that all of the packages are moved “toward” the front of the container (as broadly claimed), which would inherently include those having a relatively far destination; thus, since the claim does not preclude moving other packages toward the front of the container as well, the limitation is met);
loading the package moved along the carrier tray on a mounting section (as indicated above); and
unloading the package having the address information corresponding to the destination toward a rear end of the cargo container along the carrier tray (as indicated above).
Re claim 15, receiving the address information of the plurality of packages comprises:
transmitting the address information input to a tag to a vehicle (col. 4:65 to col. 5:15, col. 14:30-46 and col. 15:1-13); and
setting a driving route of the vehicle on a navigation system based on the address information (as indicated above).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kadaba et al in view of Kloosterhouse (US 4,962,841).
Kadaba does not show the transfer section to further include a roller part positioned on the plate in a direction transverse to the roller unit. Instead the plate itself rotates about a vertical axis so that the roller unit can be oriented both longitudinally and transversely relative to the direction of vehicle movement (Fig. 6).
 Kloosterhouse shows a roller conveyor 10 having a roller unit 14 mounted on plate 12/13 and configured to move a package in a longitudinal direction of the conveyor, and a distinct roller part 46 positioned on the plate in a direction transverse to the roller unit. This allows the package to be transferred to a second conveyor 54 adjacent and transversely oriented to the roller conveyor, without requiring any extra lateral space for a rotational movement.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kadaba by, instead of using a rotatable plate, providing the transfer section with a roller part positioned on the plate in a direction transverse to the roller unit, as shown by Kloosterhouse, as this would merely be an art recognized alternate equivalent means of moving packages between the carrier tray and the mounting sections adjacent thereto, and would allow the aisle space between the mounting sections to be narrower.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kadaba et al in view of Solund (US 4,555,010).
Although Kadaba does not explicitly show the transfer section to further include a tilting driving part configured to selectively lift both lateral end sides of the plate, it is considered inherent that some type of powered mechanism would be necessary to cause the disclosed tilting motion thereof.
Solund shows a conveyor structure 1, 2 having a transfer section mounted on a plate 3 for moving a package 13 in a transverse direction relative to the axis of the conveyor, wherein the transfer section includes a tilting driving part 9, 10 configured to selectively lift both lateral end sides of the plate (Figs. 2-3).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kadaba by providing the transfer section with a tilting driving part configured to selectively lift both lateral end sides of the plate, as shown by Solund, as this would simply be the provision of a well-known and art recognized means of tilting a plate to either side of a conveyor for the purpose of selectively transferring a package from the conveyor to a location on either side thereof, the use of which in the apparatus of Kadaba would have neither required undue experimentation nor produced unexpected results.

Claims 9-11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kadaba et al in view of Ellis et al (US 9,073,470).
Kadaba does not show that the mounting section comprises:
a plurality of mounting plates configured to be respectively moved in a vertical direction;
a mounting guide configured to guide a vertical movement of the mounting plates; and
a mounting driving unit positioned around one of the plurality of mounting plates and configured to provide a driving force to move the one of the plurality of mounting plates in the vertical direction.
Instead, the carrier tray is itself vertically movable relative to the mounting section, which includes a plurality of vertically disposed shelves.
Ellis shows a cargo vehicle having one or more bays 400 (mounting sections) to hold packages to be delivered, each bay comprising a plurality of mounting plates 412 configured to be respectively moved in a vertical direction, a mounting guide 402 configured to guide a vertical movement of the mounting plates, and a mounting driving unit 419 positioned around one of the plurality of mounting plates and configured to provide a driving force to move the one of the plurality of mounting plates in the vertical direction (col. 9:15 to col. 10:37).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kadaba by providing the mounting section with a plurality of mounting plates configured to be respectively moved in a vertical direction, a mounting guide configured to guide a vertical movement of the mounting plates, and a mounting driving unit positioned around one of the plurality of mounting plates and configured to provide a driving force to move the one of the plurality of mounting plates in the vertical direction, as shown by Ellis, as this would merely be an art recognized alternate equivalent means of providing relative vertical movement of packages between the carrier tray and the mounting section, and would simplify the construction of the carrier tray.
Re claim 10, Ellis further shows the mounting driving unit configured to be engaged with a gear part 406 formed on the mounting guide to move the one of the plurality of mounting plates in the height direction. This feature would obviously be included in the apparatus of Kadaba when modified in the manner above.
Re claims 11 and 17, both references teach the mounting section to include a powered conveyor to move items along the upper surface thereof (see Kadaba col. 13:12-15 and col. 18:40-44, and Ellis col. 10:38-60). Absent any claimed structural limitations, this is considered to be a “pusher section” which transfers the package to the carrier tray. Additionally, when modified in the above manner, the mounting section carrying a package to be removed would obviously be lowered prior to this occurring.
Claim 13 is treated in the same manner as claim 14 above with respect to a “far destination”.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kadaba et al in view of Ellis et al, as applied to claim 9 above, and further in view of Noll et al (US 5,884,238).
Kadaba as modified does not show that the control unit is configured to load one of the plurality of packages having a relatively far destination on a relatively high one of the plurality of mounting plates compared to other ones of the plurality of mounting plates configured to load other ones of the plurality of packages each having a relatively less far destination in the mounting section. Kadaba does, however, indicate that items are assigned to the storage locations according to the order in which they are to be delivered (col. 14:64-66) and that items to be delivered earlier in the route should be located closer to the access port for faster retrieval (col. 20:30-35).
Further, it is readily apparent that a package placed on a relatively high mounting plate would not be accessible unless the mounting plates below the high mounting plate were empty in order to allow the higher mounting plate to collapse down to the level at which transfer to the carrier tray occurs. Thus, the design itself would make it desirable to load packages with farther destinations on higher mounting plates to avoid unnecessary off-loading and reloading.
Further still, Noll discloses a method of positioning freight in a cargo container, wherein items to be delivered last in a sequence of delivery locations should generally (subject to weight considerations) be placed farthest away from an off-loading area, while items to be delivered earlier in the route should be placed closer to the off-loading area, thereby avoiding unnecessary reloading (col. 7:25-35, col. 10:59-66, and col. 15:22-33 and 45-51).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Kadaba by configuring the control unit to load one of the plurality of packages having a relatively far destination on a relatively high one of the plurality of mounting plates compared to other ones of the plurality of mounting plates configured to load other ones of the plurality of packages each having a relatively less far destination in the mounting section, as suggested by Noll, so that packages to be delivered could be accessed in the most efficient manner without resorting to off-loading and reloading of packages not yet delivered.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kadaba et al in view of Ellis et al and Noll et al.
This rejection utilizes the same obviousness rationale set forth above with respect to claim 12.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. High shows a method of positioning freight in a cargo container similar to Noll. Greenlaw shows vertically arranged mounting plates in a cargo container similar to Ellis. Bonnet, Brommer and Fourney show various conveyor arrangements. The remaining references teach package delivery vehicles with control means for automated or semi-automated loading and unloading.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

9/20/22